Order entered July 16, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-00752-CR
                                    No. 05-13-00753-CR

                           GEORGE CONTRERAS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                    Trial Court Cause Nos. F12-31118-S; F12-31119-S

                                         ORDER
      Appellant’s July 11, 2014 motion for extension of the time to file appellant’s reply brief

is GRANTED. The time to file appellant’s reply brief is EXTENDED to August 13, 2014.


                                                    /s/   LANA MYERS
                                                          JUSTICE